                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Chavis Orlando Whitley                                            Docket No. 5:10-CR-47-lBO

                               Petition for Action on Supervised Release

COMES NOW John Seth Coleman, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Chavis Orlando Whitley, who, upon an earlier
plea of guilty to Carrying a Firearm in Furtherance of a Drug Trafficking Crime, in violation of 18 U.S.C.
§ 924(c)(l), and Possession With Intent to Distribute More Than 5 Grams of Cocaine Base (Crack), in
violation of21 U.S.C. § 841(a)(l), was sentenced by the Honorable Terrence W. Boyle, Chief United States
District Judge, on May 6, 2011, to the custody of the Bureau of Prisons for a term of 262 months. It was
further ordered that upon release from imprisonment the defendant be placed on supervised release for a
period of 60 months. Chavis Orlando Whitley was released from custody on November 01, 2018, at which
time the term of supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: The defendant has expressed an interest in seeking the help of a mental health professional in
helping him to deal with the stress and anxiety associated with adjusting to life outside of prison. The
defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that the conditions of supervised release be modified
as follows:

    1. The defendant shall participate in a program of mental health treatment, as directed by the probation
       office.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Eddie J. Smith                                   Isl John Seth Coleman
Eddie J. Smith                                       John Seth Coleman
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150RowanStreetSuite 110
                                                     Fayetteville, NC 28301
                                                     Phone:910-354-2545
                                                     Executed On: November 07, 2018

                                       ORDER OF THE COURT

Considered and ordered this      f       day of   N~tw,,,i               ,2018, and ordered filed and
made a part of the records in the above case.


~I)~&
Chief United States District Judge
